      Case 4:20-cv-05302-DMR Document 27 Filed 11/02/20 Page 1 of 1



 1   FRIEDMAN & SPRINGWATER LLP                            LAW OFCS. OF SUNITA KAPOOR
     RUTH STONER MUZZIN (SBN 276394)                       SUNITA KAPOOR (SBN 154186)
 2   350 Sansome Street, Suite 800                         4115 Blackhawk Plaza Cir., Suite 100
     San Francisco, CA 94104                               Danville, CA 94506
 3   Telephone Number: (415) 834-3800                      Telephone: (925) 351-6789
     Facsimile Number: (415) 834-1044                      Facsimile: (925) 309-4569
 4   Email: rmuzzin@friedmanspring.com                     Email: skapoorlaw@gmail.com
 5   Attorneys for Defendants                              Attorney for Plaintiff
     INTERCOASTAL WINE COMPANY, LLC,                       RUBY GRAPES LLC
 6   MITCH SPALETTA, RACHELE SPALETTA,
     AND ERICA BETTENCOURT
 7
 8                                UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11   RUBY GRAPES, LLC,                                   Case No. 20-CV-05302-DMR
12                  Plaintiff,                           STIPULATION OF DISMISSAL
                                                         WITH PREJUDICE BY ALL PARTIES
13             v.
14   MITCH SPALETTA, et al.,

15                  Defendants.

16   TO THE CLERK OF THE COURT:
17           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and all Defendants hereby
18   stipulate to dismissal of this action with prejudice, and they request entry of dismissal at the
19   earliest convenience of the Clerk and the Court.
20   Dated: November 2, 2020                  FRIEDMAN & SPRINGWATER LLP
21                                            By:   /s/ Ruth Stoner Muzzin
22                                                  Ruth Stoner Muzzin
                                                    Attorneys for Defendants
23                                                  INTERCOASTAL WINE COMPANY, LLC,
                                                    MITCH SPALETTA, RACHELE
24                                                  SPALETTA, AND ERICA BETTENCOURT

25   Dated: November 2, 2020                  LAW OFFICES OF SUNITA KAPOOR

26                                            By:   /s/ Sunita Kapoor
                                                    Sunita Kapoor
27                                                  Attorney for Plaintiff
                                                    RUBY GRAPES, LLC
28
                                                     1
                 STIPULATION OF DISMISSAL WITH PREJUDICE | Case No. 20-CV-05302-DMR
